t c memo united_states tax_court john allen hatling and kathleen ann hatling petitioners v commissioner of internal revenue respondent docket no filed date john allen hatling and kathleen ann hatling pro sese christina l cook and john schmittdiel for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively respondent also determined civil_fraud penalties under sec_6663 a of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively with respect to john allen hatling after concessions the sole issue for decision is whether mr hatling is liable for civil_fraud penalties for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in minnesota when they filed their petition i background mr hatling a licensed attorney has been practicing law in minnesota for approximately years during the years at issue mr hatling operated his own 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar 2petitioners concede the deficiencies for as determined by respondent in the notice_of_deficiency petitioners also concede the sec_6663 civil_fraud penalty for 3mr hatling was suspended from the practice of law for a period of days as a result of his conviction for willfully failing to pay minnesota state_income_tax for see infra p 4mr hatling’s work includes estate_planning and he has attended at least one seminar covering the representation of clients before the internal_revenue_service continued law practice kathleen hatling was not employed outside the home during the years at issue in mr hatling pleaded guilty to a felony charge for willfully failing to pay minnesota state_income_tax for in violation of minnesota law in his guilty plea mr hatling admitted that his state_income_tax return included a claim of right deduction and that because of this claimed deduction he reported no income_tax owed on his state return ii petitioners’ tax reporting mr hatling prepared petitioners’ federal_income_tax return for each of the years at issue petitioners filed form sec_1040 u s individual_income_tax_return for on each of their form sec_1040 they reported zero taxable_income for each year petitioners’ return included a schedule c profit or loss from business with respect to mr hatling’s law practice on those schedules c mr hatling reported gross_receipts of dollar_figure dollar_figure and dollar_figure for continued irs and the use of alternative payment options such as offers-in-compromise 5minn stat ann sec 289a b west supp provides that a person required to pay or to collect and remit a tax who willfully attempts to evade or defeat a tax law by failing to do so when required is guilty of a felony and respectively mr hatling deducted various business_expenses totaling dollar_figure dollar_figure and dollar_figure for and respectively the business_expense deductions included other expenses of dollar_figure dollar_figure and dollar_figure for and respectively mr hatling reported schedule c net profits of dollar_figure dollar_figure and dollar_figure for and respectively mr hatling attached to each of petitioners’ returns a disclosure form--form disclosure statement for and forms 8275-r regulation disclosure statement for on those forms and 8275-r mr hatling explained that he deducted on his schedules c expenses of dollar_figure dollar_figure and dollar_figure for and respectively as claim of right deductions for white citizens he further explained that the amounts deducted represented compensation_for_personal_services actually rendered pursuant to sec_1341 that he claimed the deductions on the basis of a common-law immunity that renders any money earned from the right of accession immune from taxation and that the code defined this immunity as a ‘white citizen’ right although mr hatling testified he did not believe that there were any available favorable tax 6in preparing petitioners’ tax returns mr hatling claimed a claim of right deduction for each year in the amount of gross_income that was not offset by business_expense deductions deductions that were based on race he claimed these deductions on petitioners’ returns to delay the assessment and payment of petitioners’ correct federal_income_tax liabilities iii notice_of_deficiency on date respondent issued to petitioners the notice_of_deficiency for using the bank_deposits method of reconstructing income respondent determined that mr hatling failed to report schedule c gross_receipts of dollar_figure and dollar_figure for and respectively respondent also determined that mr hatling overreported his gross_receipts by dollar_figure for respondent disallowed dollar_figure dollar_figure and dollar_figure of mr hatling’s claimed business_expense deductions for and respectively 7for in addition to disallowing a claimed business_expense deduction of dollar_figure respondent also disallowed dollar_figure of claimed cost_of_goods_sold 8on hi sec_2001 schedule c mr hatling reported the following as other expenses education professional expenses of dollar_figure contributions of dollar_figure dues subscriptions of dollar_figure banking credit charges of dollar_figure legal library expenses of dollar_figure interest_expenses of dollar_figure postage expenses of dollar_figure telephone expenses of dollar_figure and expenses of dollar_figure under an entry entitled see line other expenses for total other expenses of dollar_figure on the form_8275 however mr hatling purported to claim a claim of right deduction of dollar_figure in the notice_of_deficiency respondent determined that only dollar_figure of mr hatling’s claimed other business_expenses deduction rather than the entire amount was attributable to his claim of right deduction respondent continued accordingly respondent determined that mr hatling had schedule c net profits of dollar_figure dollar_figure and dollar_figure for and respectively respondent also determined that mr hatling was liable for civil_fraud penalties under sec_6663 and that underpayments of dollar_figure dollar_figure and dollar_figure for and respectively were due to fraud continued categorized the remainder dollar_figure as other business_expenses and disallowed dollar_figure of this amount on hi sec_2002 schedule c mr hatling reported the following as other expenses education professional expenses of dollar_figure contributions of dollar_figure dues subscriptions of dollar_figure banking credit charges of dollar_figure legal library expenses of dollar_figure interest_expenses of dollar_figure postage expenses of dollar_figure telephone expenses of dollar_figure and expenses of dollar_figure under an entry entitled claim of right pursuant to sec_1341 see form_8275 attached for total other expenses of dollar_figure in the notice_of_deficiency respondent determined that mr hatling deducted dollar_figure as a claim of right deduction respondent categorized the remainder dollar_figure as other business_expenses and disallowed dollar_figure of this amount on his schedule c mr hatling reported other expenses of dollar_figure under an entry entitled claim of right pursuant to sec_1341 see form_8275 attached respondent disallowed the entire amount of the claimed other expenses mr hatling deducted 9for respondent also determined that petitioners failed to report dollar_figure in gross_profits from rents and dollar_figure of dividend income for respondent also determined that petitioners failed to report dollar_figure in gross_profits from rents dollar_figure of dividend income and dollar_figure of capital_gain for respondent also determined that petitioners failed to report dollar_figure in gross_profits from rents dollar_figure of dividend income and dollar_figure of capital_gain opinion if any part of an underpayment on a return is due to fraud sec_6663 imposes on the taxpayer filing the return a penalty equal to of the part of the underpayment attributable to fraud to prove that a taxpayer is liable for the penalty the commissioner must prove by clear_and_convincing evidence that an underpayment_of_tax exists and some part of the underpayment is attributable to fraud see sec_6663 sec_7454 rule b 96_tc_858 aff’d 959_f2d_16 2d cir if the commissioner proves that any part of an underpayment is attributable to fraud then the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that a part was not so attributabledollar_figure see sec_6663 i underpayment_of_tax in the notice_of_deficiency respondent determined deficiencies in petitioners’ joint and federal_income_tax of dollar_figure dollar_figure and dollar_figure respectively petitioners have conceded that they underpaid their tax by these amounts and we so find see norris v commissioner t c memo 10in the case of a joint_return the sec_6663 penalty does not apply with respect to a spouse unless some portion of the underpayment is due to the fraud of that spouse see sec_6663 slip op pincite payne v commissioner tcmemo_2005_130 slip op pincite aff’d 211_fedappx_541 8th cir ii fraudulent intent a introduction if fraud is determined for multiple taxable years the commissioner’s burden applies separately for each of the years temple v commissioner tcmemo_2000_337 slip op pincite aff’d 62_fedappx_605 6th cir the commissioner satisfies this burden by showing that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner t c pincite see also 419_f3d_829 8th cir aff’g tcmemo_2003_332 fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see dileo v commissioner t c pincite fraud is never presumed and must be established by independent evidence of fraudulent intent see 251_f2d_311 9th cir aff’g tcmemo_1956_112 fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available see 92_tc_661 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 any conduct likely to mislead or conceal may constitute an affirmative act of evasion see 317_us_492 and an intent to mislead may be inferred from a pattern of such conduct see 394_f2d_366 5th cir aff’g tcmemo_1966_81 however fraud is not proven when a court is left with only a suspicion of fraud and even a strong suspicion is not sufficient to establish a taxpayer’s liability for the fraud_penalty see 234_f2d_823 5th cir aff’g in part rev’g in part on another ground tcmemo_1955_9 184_f2d_86 10th cir 66_tc_538 b badges_of_fraud because it is difficult to prove fraudulent intent by direct evidence the commissioner may establish fraud by circumstantial evidence which includes various badges_of_fraud hereinafter factors on which the courts often rely see 796_f2d_303 9th cir aff’g tcmemo_1984_601 dileo v commissioner t c pincite these factors focus on whether the taxpayer engaged in certain conduct that is indicative of fraudulent intent such as understating income failing to maintain adequate_records offering implausible or inconsistent explanations concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing incomplete or misleading information to the taxpayer’s tax_return_preparer offering false or incredible testimony filing false documents including filing false income_tax returns failing to file tax returns and engaging in extensive dealings in cashdollar_figure see bradford v commissioner f 2d pincite 94_tc_654 91_tc_874 21_tc_917 aff’d 220_f2d_871 4th cir see also morse v commissioner tcmemo_2003_332 slip op pincite the existence of any one factor is not dispositive but the existence of several factors is persuasive circumstantial evidence of fraud see 99_tc_202 petzoldt v commissioner t c pincite we may also consider 11these factors are not exclusive see 99_tc_202 a taxpayer’s intelligence education and tax expertise in deciding whether the taxpayer acted with fraudulent intent 19_tc_631 respondent determined that mr hatling’s underpayments of dollar_figure dollar_figure and dollar_figure for and respectively were due to fraud respondent contends that mr hatling has admitted his fraudulent intent with respect to these underpayments by virtue of petitioners’ stipulation that mr hatling claimed the claim of right deductions on petitioners’ joint returns to delay the assessment and payment of federal_income_tax despite his knowledge that no claim of right deduction was available mr hatling’s testimony corroborated petitioners’ stipulation while we give some weight to mr hatling’s stipulation in our analysis we do not rely exclusively on the stipulation in deciding whether the fraud_penalty should apply respondent also contends that the following factors are present in this case mr hatling underreported petitioners’ income for mr hatling failed to maintain adequate_records for and mr hatling filed false return documents for additionally respondent contends that mr hatling’s conviction for willfully failing to pay minnesota income_tax provides evidence of fraud because we decide the existence of fraudulent intent on the basis of the entire record we analyze each factor below understating income a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the understatement is not satisfactorily explained or is not due to innocent mistake see 348_us_121 spies u s pincite webb v commissioner f 2d pincite 232_f2d_678 6th cir aff’g tcmemo_1955_31 morse v commissioner slip op pincite as this court has stated i t is well settled that a fraudulent understatement of income can be accomplished by means of an overstatement of deductions 86_tc_1326 aff’d 113_f3d_670 7th cir see also foxworthy inc v commissioner tcmemo_2009_203 slip op pincite on petitioners’ tax returns for mr hatling reported zero taxable_income respondent also introduced into evidence petitioners’ federal_income_tax return on which mr hatling reported zero taxable_income mr hatling underreported petitioners’ taxable_income by dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioners contend that mr hatling did not understate petitioners’ income for the years at issue because he accurately reported gross_receipts with respect to his law practice on the relevant schedules c petitioners correctly contend that mr hatling reported a substantial portion of the gross_receipts reflected on the law practice’s profit and loss statements for the years at issuedollar_figure however mr hatling also claimed significant business_expense deductions including the claim of right deductions mr hatling has admitted that he knew he was not entitled to the deductions he claimed under his claim of right theory and that he claimed the deductions to delay payment of federal_income_tax thus the record not only establishes that mr hatling did not incur expenses to the extent claimed but also that mr hatling deliberately claimed false deductions to delay payment of hi sec_12for each of the years at issue the record contains two versions of profit and loss statements with respect to mr hatling’s law practice a copy petitioners provided during the audit process audit p l statement and a copy they provided during formal discovery discovery p l statement petitioners reported gross_receipts with respect to mr hatling’s law practice on the documents as follows year audit p l statement discovery p l statement return dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number taxdollar_figure in claiming substantial deductions that he knew to be false mr hatling deliberately understated petitioners’ income for the years at issue compare ochs v commissioner tcmemo_1986_595 finding fraudulent intent where a taxpayer claimed dependency_exemptions for his nonexistent children with porter v commissioner tcmemo_1986_70 finding no fraudulent intent 13petitioners also appear to contend the claim of right deductions were not fraudulent because the deductions clearly were impermissible and therefore mr hatling could not have been attempting to conceal his income we reject petitioners’ contention for several reasons first the code provides that taxpayers may deduct from income an amount received under a claim of right see sec_1341 petitioners have failed to convince us that simply by including the claim of right deductions on their returns they disclosed that the deductions they were claiming were clearly improper second while the u s court_of_appeals for the eighth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has not addressed the issue of whether a taxpayer’s disclosure may preclude a finding of fraudulent intent at least two other courts of appeals as well as this court have held that disclosure does not preclude a finding of fraudulent intent see 829_f2d_828 9th cir aff’g tcmemo_1986_223 792_f2d_91 7th cir aff’g tcmemo_1985_237 price v commissioner tcmemo_1996_204 cloutier v commissioner tcmemo_1994_558 but see 763_f2d_1139 10th cir clearly where the taxpayer has informed the irs of his refusal to file or to pay and of the reasons for that refusal the government has not been deceived in addition the disclosure clearly negates any intent to deceive aff’g tcmemo_1984_152 676_f2d_980 3d cir holding that a taxpayer did not act with fraudulent intent because he went out of his way to inform every person involved in the collection process that he was not going to pay any federal income taxes rev’g tcmemo_1980_571 third petitioners deducted the claim of right deductions with the intent of underreporting their taxable_income and evading their obligation to pay their proper income_tax liabilities when due where a taxpayer overstated his deductions but introduced sufficient evidence to show that he incurred substantial deductible expenses accordingly we find that mr hatling substantially underreported petitioners’ income for given the substantial amounts underreported mr hatling’s pattern of underreporting income and the lack of any credible explanation for the underreporting mr hatling’s understatements are persuasive evidence of fraudulent intent see eg morse v commissioner f 3d pincite failing to maintain adequate_records the failure to maintain adequate business records supports a finding of fraud see 89_tc_1280 see also 75_tc_1 inadequate or non-existent records are also a badge of fraud 595_f2d_1189 9th cir aff’g tcmemo_1976_15 mrs hatling testified that mr hatling and his office manager prepared annual profit and loss statements for mr hatling’s law practice the record contains copies of profit and loss statements with respect to mr hatling’s law practice for the audit p l statements bear the following dates in the upper left-hand corner for date for date and for date for the amounts of gross_receipts shown on the profit and loss statements closely correspond with the amounts of gross_receipts mr hatling reported on his schedules c see supra note dollar_figure additionally the amounts of expenses shown on the profit and loss statements closely correspond with the amounts of other business_expenses other than the claim of right deductions that mr hatling reported on his schedules c see supra note respondent allowed a significant amount of mr hatling’s other business_expenses the record supports a finding that in the course of operating his law practice mr hatling maintained records of his business income and expenses respondent has failed to produce sufficient evidence to convince us that mr hatling’s business records were inadequate accordingly we decline to find that mr hatling failed to maintain adequate_records 14with respect to the gross_receipts shown on the audit p l statement dollar_figure equal the gross_receipts mr hatling reported on the schedule c however the gross_receipts shown on the discovery p l statement for are dollar_figure the difference is attributed to the fact that on the audit p l statement mr halting reported fee income of dollar_figure but on the discovery p l statement he reported fee income of only dollar_figure petitioners have not introduced any evidence to explain this discrepancy while this discrepancy is suspect we note that the audit p l statement appears accurate and the expense amounts on the discovery p l statement are generally consistent with the expense amounts shown on the audit p l statement and mr hatling’s schedule c accordingly this discrepancy does not compel us to find that petitioners failed to maintain adequate books_and_records filing false documents fraudulent intent may be inferred when a taxpayer files a tax_return intending to conceal mislead or prevent the collection of tax see spies u s pincite filing false documents with the irs constitutes an ‘affirmative act’ of misrepresentation sufficient to justify the fraud_penalty 763_f2d_1139 10th cir aff’g tcmemo_1984_152 see also ernle v commissioner tcmemo_2010_237 slip op pincite mr hatling prepared and filed petitioners’ tax returns for on each of the schedules c attached to petitioners returns he claimed a substantial claim of right deduction he has admitted that he knew he was not entitled to the claim of right deductions and that he claimed them to delay the assessment and collection of petitioners’ federal_income_tax accordingly mr hatling’s filing of false income_tax returns supports a finding of fraud mr hatling’s state tax conviction while a taxpayer’s conviction of a state_income_tax violation does not by itself establish fraudulent intent such a conviction provides evidence of a propensity to defraud lee v commissioner tcmemo_1995_597 see also petzoldt v commissioner t c pincite mr hatling pleaded guilty to willfully attempting to evade or defeat payment of his state_income_tax for mr hatling’s guilty plea and subsequent conviction supports a finding of fraud in this case iii conclusion respondent has proven by clear_and_convincing evidence that mr hatling underpaid his joint tax_liabilities for mr hatling’s pattern of understating income his filing of false documents and his state tax conviction when coupled with his stipulation and testimony regarding his intention to delay payment of his federal_income_tax provides clear_and_convincing evidence that part of the underpayment for each year was due to mr hatling’s fraud therefore petitioners bear the burden of showing by a preponderance_of_the_evidence what portion of each underpayment if any is not attributable to fraud see sec_6663 petitioners appear to contend that the portions of the underpayments arising from mr hatling’s claim of right deductions are not attributable to fraud because sec_1341 provides for a claim of right deduction and mr hatling claimed the deductions in good_faith mr hatling testified however that he knew the deductions were impermissible and that at the time of filing petitioners’ returns he expected the irs to disallow the claim of right deductions and assess petitioners’ tax and appropriate penalties given mr hatling’s legal education and experience we reject petitioners’ argument that mr hatling claimed the claim of right deductions in good_faith we also note that this court and other courts have held similar claim of right arguments to be frivolous and groundless see pugh v commissioner tcmemo_2009_138 61_fedclaims_517 717_fsupp2d_271 e d n y we find that petitioners have failed to introduce any credible_evidence to prove that any specific_portion of any underpayment was not attributable to fraud the record overwhelmingly establishes that mr hatling acted with fraudulent intent accordingly we hold that mr hatling is liable for the sec_6663 fraud penalties as respondent determined we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
